Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00636-CV

                                             IN RE Rosa VIDA

                                      Original Mandamus Proceeding 1

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: January 7, 2015

PETITION FOR WRIT OF MANDAMUS CONDITIONALLY GRANTED

           This mandamus proceeding arises out of a lawsuit filed by the parents of a kindergarten

child who was not promoted to first grade in 2012 by the Mary Help of Christians School

(“School”), which is a Catholic school located within the Diocese of Laredo but owned and

operated by the Institute of the Daughters of Mary Help of Christian Selesian Sisters of St. John

Bosco (“Institute”). The parents sued the School, the Institute, and Rosa Vida, the superintendent

of the Diocese of Laredo Catholic Schools, but this mandamus proceeding is brought by only Vida,

challenging the trial court’s jurisdiction to consider the claims asserted against her. Vida’s




1
 This proceeding arises out of Cause No. 2012-CVT-000773-D3, styled Luis and Janeth Moreno, et al. v. Mary Help
of Christians School, Institute of the Daughters of Mary Help of Christians Salesian Sisters of St. John Bosco, and
Rosa Vida, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Beckie Palomo,
presiding.
                                                                                                     04-14-00636-CV


jurisdictional challenge is based on the ecclesiastical abstention doctrine. Holding that the doctrine

bars the claims against Vida, we conditionally grant the petition for writ of mandamus.

                                                  BACKGROUND

         The School admitted the child in question, G.M., in 2009, when she was three-years-old.

G.M. attended K-3, K-4, and kindergarten at the School. After G.M. successfully completed

kindergarten, the School’s principal informed G.M.’s parents that she could not be admitted to the

first grade because she would not be six-years-old before September 1st. Both the School’s

handbook and the Diocese’s policy manual contain this age requirement. 2

         In addition to suing the School and the Institute, G.M.’s parents asserted various claims

against Vida based on her communications with the School’s principal about the age requirement.

G.M.’s parents alleged Vida was negligent in misconstruing state law regarding school age

requirements and tortiously interfered with their contract for G.M.’s enrollment in first grade.

They also alleged a claim for conspiracy and requested a declaratory judgment that G.M. was

entitled to be promoted to the first grade as long as she obtained satisfactory performance in

kindergarten and her parents fulfilled their financial responsibilities.

         Vida filed a plea to the jurisdiction asserting the ecclesiastical abstention doctrine

precluded the trial court from exercising jurisdiction over the claims asserted against her. The trial

court denied Vida’s plea, and Vida filed this original mandamus proceeding challenging the trial

court’s ruling.




2
  The School’s handbook states, “On or before September 1st, a child must be three and toilet trained to enter K3; four
to enter K4; five to enter K5; six to enter Gr. 1.” The Diocese’s policy manual states, “A student must be six years of
age on or before September 1 to be admitted into the first grade.”

                                                         -2-
                                                                                       04-14-00636-CV


                                      STANDARD OF REVIEW

       “Lack of jurisdiction may be raised by a plea to the jurisdiction when religious-liberty

grounds form the basis for the jurisdictional challenge.” Westbrook v. Penley, 231 S.W.3d 389,

394 (Tex. 2007). We review a trial court’s ruling on a plea questioning the trial court’s subject-

matter jurisdiction de novo. Id. “A plea should not be granted if a fact issue is presented as to the

court’s jurisdiction, but if the pleadings affirmatively demonstrate an incurable jurisdictional

defect, then the plea to the jurisdiction must be granted.” Id.

                         THE ECCLESIASTICAL ABSTENTION DOCTRINE

       The claims asserted against Vida are based on her communications relating to the age

requirement contained in the Diocese’s policy manual.             G.M.’s parents argue that the age

requirement is a purely secular policy based on a misinterpretation of state law; therefore, their

claims relating to the enforcement of the age requirement raise no religious questions. Moreover,

because the age requirement has no basis in religion, they further argue that their claims do not

affect church governance.

       “The First Amendment to the United States Constitution affords broad protection to the

free exercise of religion.” In re Godwin, 293 S.W.3d 742, 747 (Tex. App.—San Antonio 2009,

orig. proceeding). Following this constitutional mandate, the ecclesiastical abstention doctrine has

evolved as a “structural restraint on the constitutional power of the civil courts to regulate matters

of religion.” Westbrook, 231 S.W.3d at 397-98.

       Under a plain reading, the ecclesiastical abstention doctrine would appear to apply only if

claims turn on matters of religious doctrine or practice. The doctrine generally provides that “civil

courts may not intrude into the church’s governance of ‘religious’ or ‘ecclesiastical’ matters, such

as theological controversy, church discipline, ecclesiastical government, or the conformity of

members to standards of morality.” Godwin, 293 S.W.3d at 748 (internal citations omitted). The
                                                 -3-
                                                                                       04-14-00636-CV


Texas Supreme Court, however, has clarified that government action may burden the free exercise

of religion “by encroaching on the church’s ability to manage its internal affairs.” Westbrook, 231
S.W.3d at 395. As a result, in deciding whether a court should refrain from exercising jurisdiction

under the doctrine, courts must consider the substance and nature of the claim and the effect of a

judicial resolution. Becker v. Clardy, No. 03-10-00376-CV, 2011 WL 6756999, at *3 (Tex.

App.—Austin Dec. 22, 2011, pet. denied) (mem. op.). If judicial resolution of the claim will

interfere with a church’s management of its internal affairs or encroach upon the church’s internal

governance, the court may not exercise jurisdiction over the claim. See Westbook, 231 S.W.3d at

395; Retta v. Mekonen, 338 S.W.3d 72, 76 (Tex. App.—Dallas 2011, no pet.) (“courts must be

careful not to intrude upon internal matters of church governance”) (internal citations omitted);

Godwin, 293 S.W.3d at 749-50 (holding trial court abused its discretion in exercising jurisdiction

over claims encroaching upon the autonomy of the church over matters of internal church

governance).

       In Westbrook, the defendant pastor, who was also a licensed professional counselor,

directed his congregation to shun the plaintiff for engaging in biblically inappropriate relationships

based on information disclosed during a counseling session. 231 S.W.3d at 393. The plaintiff

argued that the court should exercise jurisdiction because her claims against the pastor did not

“derive from or depend upon religious doctrine,” but on the simple application of the rule

protecting communications between a licensed professional counselor and a client. Id. at 396. The

court disagreed, asserting, “While it may be theoretically true that a court could decide whether

Westbrook breached a secular duty of confidentiality without having to resolve a theological

question, that doesn’t answer whether its doing so would unconstitutionally impede the church’s

authority to manage its own affairs.” Id. at 397. The court further asserted, “while the elements

of Penley’s professional-negligence claim can be defined by neutral principles without regard to
                                                 -4-
                                                                                                    04-14-00636-CV


religion, the application of those principles to impose civil tort liability on Westbrook would

impinge upon [the church’s] ability to manage its internal affairs.” Id. at 400. Similarly, in this

case, even if the School’s age requirement was not required by Texas law, imposing civil tort

liability on the superintendent of Catholic schools for enforcing a policy that established an age

requirement would impinge upon the Diocese’s ability to manage its internal affairs by adopting

policies regarding admission requirements for Catholic schools.

         Finally, the Texas Supreme Court has stated, “Membership in a church creates a different

relationship from that which exists in other voluntary societies . . . . Church relationship stands

upon a different and higher plane, and the right of a church to decide for itself whom it may admit

into fellowship . . . cannot be questioned by the courts, when no civil or property rights are

involved.” Id. at 398 (internal citations omitted). Catholic schools are “a powerful vehicle for

transmitting the Catholic faith to the next generation,” and “parochial schools involve substantial

religious activity and purpose.” Lemon v. Kurtzman, 403 U.S. 602, 616 (1971). Just as the courts

cannot question the admission requirements for Catholic churches, they also do not have

jurisdiction to consider a claim arising from the admission requirements for Catholic schools which

“are subject to the authority of the Church” under Canon Law. 3

         In addition to generally challenging the application of the ecclesiastical abstention doctrine,

G.M.’s parents argue that the doctrine should not protect against its claims in this case because the

School’s handbook only mentions the age requirement for purposes of admission not of promotion.



3
  G.M.’s parents globally contend that this court should not consider various items of evidence presented to the trial
court, including the Canon Law and the Diocese’s policy manual, because the trial court implicitly granted their
objections to that evidence. We disagree. The Texas Supreme Court has stated that the standard applied in reviewing
a plea to the jurisdiction “mirrors that of a summary judgment.” Tex. Dept. of Parks & Wildlife v. Miranda, 133
S.W.3d 217, 228 (Tex. 2004). Moreover, this court has stated, “a trial court’s ruling on an objection to summary
judgment evidence is not implicit in its ruling on the motion for summary judgment.” Well Solutions, Inc. v. Stafford,
32 S.W.3d 313, 317 (Tex. App.—San Antonio 2000, no pet.). Similarly, a ruling on a plea to the jurisdiction also is
not an implicit ruling on any objections to evidence presented in support of or in response to the plea. See id.

                                                        -5-
                                                                                      04-14-00636-CV


As previously noted, however, the doctrine considers not just the nature of the claims asserted but

the effect of judicial resolution. Addressing whether the age requirement could be applied only to

initial admissions decisions and not to promotion decisions delves into the Diocese’s governance

of its internal affairs which the doctrine precludes.

       G.M.’s parents also contend that the Diocese’s policy manual was not formally executed

and adopted. First, the evidence cited in support of this contention is questionable. A witness’s

lack of familiarity with a Diocesan policy manual does not equate to evidence that the policy

manual had or had not been adopted by the Diocese. Second, given the evidence of the meeting

agendas in which the age requirement was discussed, Vida clearly considered the policy manual

to be of binding effect. Finally, the manner in which the Diocese formally executes and adopts a

policy again delves into the Diocese’s governance of its internal affairs which the doctrine

precludes.

       In their final argument, G.M.’s parents contend Vida is not entitled to mandamus relief

because she has an adequate remedy by appeal and because she waited four months before

requesting mandamus relief. First, because Vida’s petition “concerns important issues relating to

[Vida’s] First Amendment right to the free exercise of religion,” “an appeal will not adequately

protect [that] right.” Godwin, 293 S.W.3d at 747. Second, “[t]o invoke the equitable doctrine of

laches, the moving party ordinarily must show an unreasonable delay by the opposing party in

asserting its rights, and also the moving party’s good faith and detrimental change in position

because of the delay.” In re Laibe Corp., 307 S.W.3d 314, 318 (Tex. 2010). Apart from arguing

that Vida waited four months to file her petition, G.M.’s parents present no argument to

demonstrate a detrimental change in position during those four months. Therefore, G.M.’s parents

have failed to show that laches should be applied in the context of this case raising constitutional

questions regarding the jurisdiction of the trial court to consider the underlying claims. See id.
                                                 -6-
                                                                                       04-14-00636-CV


                                            CONCLUSION

       Vida’s petition for writ of mandamus is conditionally granted, and the trial court is directed

to enter an order granting Vida’s plea to the jurisdiction. The writ will issue only if the trial court

fails to enter an order granting Vida’s plea to the jurisdiction within ten days from the date of this

court’s order. The temporary stay granted by this court will remain in effect until the trial court

enters the order granting the plea.

                                                   Karen Angelini, Justice




                                                 -7-